DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest the suspension has an interior forming a ramp, wherein the ramp has an upper edge, a main body, and a lower edge, wherein the lower edge extends inward, wherein the inner housing has ¢ top forming the first aperture, wherein the inner housing has a back as an exterior surface, wherein the back forms a second aperture for receiving a first terminal position assurance member combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 10, the prior art of record fails to disclose, teach, provide or suggest inserting a first terminal position assurance member into a first aperture on a back of a first connector: inserting  second terminal position assurance member into a first aperture on a back of an inner housing: inserting the inner housing into an aperture of a suspension, wherein the suspension engages a notch of the inner housing combined with the remaining limitations of the base claim.
 
The following is an examiner’s statement of reasons for allowance: regarding claim 17, the prior art of record fails to disclose, teach, provide or suggest a first connector having a bottom end and a back exterior surface, wherein the back exterior surface forms a first aperture for receiving a first terminal position assurance member: an inner housing having a top and a back exterior surface, wherein the top forms forming a first aperture and the back exterior surface forms a second aperture for receiving a second terminal position assurance member; a suspension on the inner housing, wherein the suspension is flexible combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831